                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Joseph Anthony Favors,                                       Civil No. 19-cv-0032 (PJS/TNL)

                        Plaintiff,

 v.                                                                  ORDER

 Tony Lourey, et al.,

                        Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated June 18, 2019 (ECF No. 12), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1.     This matter is DISMISSED WITHOUT PREJUDICE for failure to comply

              with Rule 8 of the Federal Rules of Civil Procedure.

       2.     The application to proceed in forma pauperis of plaintiff Joseph Anthony Favors

              (ECF No. 5) is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: 7/11/19                                      s/Patrick J. Schiltz
                                                   The Honorable Patrick J. Schiltz
                                                   United States District Court Judge
                                                   for the District of Minnesota
